FILED
                              NOT FOR PUBLICATION                           AUG 15 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


BING XIA WANG,                                    No. 11-73048

                Petitioner,                       Agency No. A098-452-289

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

          Bing Xia Wang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the BIA’s adverse credibility determination,

including inconsistencies between Wang’s testimony and household register. See

Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004) (court must uphold adverse

credibility determination so long as one identified ground is supported and goes to

the heart of the claim). The agency was not compelled to accept Wang’s

explanation for the discrepancy. See Zamanov v. Holder, 649 F.3d 969, 974 (9th

Cir. 2011). Substantial evidence also supports the BIA’s determination that

Wang’s claim of a well-founded fear of future persecution was undermined by his

return travel to China. See Loho v. Mukasey, 531 F.3d 1016, 1018 (9th Cir. 2008).

In the absence of credible testimony, Wang’s asylum and withholding of removal

claims fail. See Farah, 348 F.3d at 1156.

      Because Wang’s CAT claim is based on the same testimony the BIA found

not credible, and Wang does not point to any evidence that compels the conclusion

that it is more likely than not he will be tortured if returned to China, his CAT

claim also fails. See id. at 1156-57.


                                            2                                   11-73048
      Finally, we lack jurisdiction to consider Wang’s contention that the IJ

violated due process by relying on Wang’s failure to provide sufficient

corroborating evidence, because he did not raise this contention to the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                      11-73048